‘Case 4:18-cv-00886-KGB Document 166-4 Filed 09/14/20 Page 1 of 2

Yo.
STATE OF H4, K Ki MOA S
COUNTY OF (4 /25.K/

IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT
OF ARKANSAS

PATRICIA WALKER-SWINTON PLAINTIFF
Vv. . CASE NO. 4:18-CV-886 (KGB)

PHILANDER SMITH COLLEGE; AND

DR. RODERICK SMOTHERS, SR., PRESIDENT,

IN HIS INDIVIDUAL AND OFFICIAL CAPACITY;

AND DR. ZOLLIE STEVENSON, JR., VICE-PRESIDENT,

ACADEMIC AFFAIRS, IN HIS INDIVIDUAL AND

OFFICIAL CAPACITY DEFENDANTS

AFFIDAVIT OF KSEE ARES

1. Lam Keaton A suum.
2. Iam at all times competent and of sound mind when making this sworn statement.

3. On April 9, 2018, I was a student in the Composition I class that was taught by Ms.
Swinton at Philander Smith College when Jape Mauaim verbally attacked Ms. Swinton

4. On April 9, 2018, Jem Mouuie, and his girlfriend TRINA were disrespectful to Ms.
Swinton.

5. Ms. Swinton never called Jewkes Masai a retard.

6. Jepijee Meme took his cellular phone out during a class quiz. Ms. Swinton asked Jayigum
Mees at least different 2 times to put his cell phone away, but Jagaim did not comply.

7. Were all aware that we could not have a cellular phone out during testing.

8.. After the classroom incident, prior to security Gaines coming back, | witnessed Janiam
_ and Thmiéa outside the library plotting on what they were going to say about Ms, Swinton to
keep from getting into trouble. ‘

9. I found it to be very disrespectful how they had been treating Ms. Swinton because she
was our teacher and a mother.

10. | told Japigag M Gumimgnd Thalia they were going to get into trouble, and they said no
they’re not because they were going to fix it to make Ms. Swinton look bad.

 
Case 4:18-cv-00886-KGB Document 166-4 Filed 09/14/20 Page 2 of 2

11. I was in the library at the time and heard Jagigan Messig cursing and threatening to
physical harm Ms. Swinton. .

12. | witnessed Jesdaun Messi calling Ms. Swinton a “bitch” and yelling he was going to
“beat Ms. Swinton’s ass.” .

13. had first-hand knowledge about the April 9, 2018, classroom incident where
Jamign Memmi attacked Ms. Swinton.

14. 1 was never questioned by the security officers, Chief Williams, Dr. Smothers, Dr,
Stevenson, or Dr. Doman about the April 9, 2018, classroom incident when Jegdyn Mesum
cursed and threatened Ms. Swinton,

Further, affiant sayeth not.

 

Kendrian ‘Amold, Affiant

NOTARY

STATE OF Atke i AS,

COUNTY OF __

_ Affiant, Kendrian Arnold, being first duly sworn under oath, presents that she has read
and subscribed to the above Affidavit and states s that the information therein was provided by
him and istrue and correct. =”

SUBSCRIBED AND SWORN to before me this A/S "day of [| ff AY. , 2020.

 

MH, ; | gp ahay 4 hols
Notary Publi¢

My commission expires: o7/ -AD27

NESHAJA NICHOLS
Notary Public-Arkonsas

. Pulaski County
My Commission Expires 03-01- 2027
Commission € 12700133

 
